DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-36 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of the species (S)-3-(4-(2-ethoxypropan-2-yl)-3-(3-(p-tolyl)ureido)phenyl)pentanoic acid in the reply filed on November 20, 2020 is acknowledged.

Claims 1, 5-23 and 26-36 are rejected as being drawn to an improper Markush group.  The recited compounds, while possessing a common utility, differ widely in structure and are not art-recognized equivalents and are thus, independently distinct for the reasons set forth in the restriction.  The Markush group represented by formulae (III), (V), (XI) and (XII) which are structurally dissimilar renders the claim clearly improper.

Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 20, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims	1-3 and 5-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for salt forms, does not reasonably provide enablement for solvates.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The claims are drawn to solvates.  But the numerous examples presented all failed to produce a solvate.  These cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  Hence, applicants must show that solvates can be made, or limit the claims accordingly.

Claims 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The nature of the instant invention has claims, which embrace carboxylic acid substituted phenyl or pydridyl compounds.
HOW TO USE:  Claims 31-36 are drawn to the method of treating cancer, which is associated with indoleamine 2,3-dioxygenase activity.  Any evidence presented must be commensurate in scope with the claims and must clearly demonstrate the effectiveness of the claimed compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The scope of claims 31-36 includes diseases and/or conditions not even known at this time, which may be associated with indoleamine 2,3-dioxygenase activity.  While 
The treatment of cancer generally cannot possibly be considered enabled.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
.	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 

It is important to note that tumors can need to be treated quite differently even though they are tumors of the same organ. For example, the drugs used most often to treat Wilms tumor, the most common malignant tumor of the kidneys in children, are actinomycin D and vincristine. Such drugs are never used with clear cell renal carcinoma, which is treated, although without much success, with immunotherapy using the cytokines interleukin-2 and interferon-alpha.  However, such immunotherapy has never been established as effective in non-clear cell RCC forms such as papillary renal cell carcinoma. Despite strenuous efforts over a period of decades, no chemotherapeutic agent has ever been found effective against this cancer. Cancers of the stomach can be lymphomas, GISTs, carcinoid tumors, carcinomas, or soft tissue sarcomas, and for a single agent to be effective against all or even most of these categories would be contrary to what is known in oncology. 
 (7) The quantity of experimentation needed:  Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1 and 4 and 6, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reaction, it would 
Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied upon are reasonably predictive of in vivo efficacy by those skilled in the art.  See In re Ruskin, 148 USPQ 221; Ex parte Jovanovics, 211 USPQ 907; MPEP 2164.05(a).
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure.  Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.	
As stated in the MPEP, 2164.08 ''[t]he Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557, 1561 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Nevertheless, not everything necessary to practice the invention need be disclosed.  In fact, what is well known is best omitted.  In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991).  AII that is necessary is that one skilled in the art be able to practice the claimed invention, given the Ievel of knowledge and skill in the art.  Further the scope of enablement must only bear a reasonable correlation to the scope of the claims.  See, e.g., In re Fisher, 427 F.2d 833, 839,166 USPQ 18, 24 (CCPA 1970).  As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims.  In re Moore, 439 F.2d 1232, 

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 16, 17, 24, 28, 29, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation C1alkylene substituted with one or two substituents, and the claim also recites one substituent which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the 1-6alkyl optionally substituted with one, two or three, and the claim also recites one or two which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation OC1-6alkyl optionally substituted with one, two or three, and the claim also recites one or two which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 24 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (R)-3-(4-((R)-1-ethoxy-2,2,2-trifluoroethyl)-3-(3-(p-tolyl)ureido)phenyl)pentanoic acid which appears in line 11 and again in line 15 on page 5.
Claim 24 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (R)-3-(3-((4-cyanophenyl)amino)-4-((R)-1-ethoxy-2,2,2-trifluoroethyl)phenyl)pentanoic acid which appears in lines 1-2 and again in lines 3-4 on page 6.
Claim 24 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (S)-3-(4-((R)-1-ethoxy-2,2,2-trifluoroethyl)-3-(3-(p-tolyl)ureido)phenyl)pentanoic acid which appears in line 12 on page 5 and again in line 11 on page 6.
Claim 24 is vague and indefinite in that it is not known what is meant by the second and third occurrence of the species (R)-3-(4-((S)-1-ethoxy-2,2,2-trifluoroethyl)-3-(3-(p-tolyl)ureido)phenyl)pentanoic acid which appears in line 13 on page 5 and again in lines 5 and 6 on page 7.
Claim 24 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (S)-3-(4-((S)-1-ethoxy-2,2,2-trifluoroethyl)-3-(3-(p-tolyl)ureido)phenyl)pentanoic acid which appears in line 14 on page 5 and again in line 25 on page 7.
Claim 24 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (S)-3-(4-((S)-1-ethoxy-2,2,2-trifluoroethyl)-3-((4-fluorophenyl)amino)phenyl)pentanoic acid which appears in lines 7-8 and again in line 9-10 on page 8.
Claim 24 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (S)-3-(4-((S)-1-ethoxy-2,2,2-trifluoroethyl)-3-((4-fluorophenyl)amino)phenyl)pentanoic acid which appears in lines 13-14 and again in lines 15-16 on page 8.
Claim 24 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (R)-3-(4-((R)-1-ethoxy-2,2,2-trifluoroethyl)-3-(3-(p-tolyl)ureido)phenyl)-4-methoxybutanoic acid which appears in lines 17-18 and again in lines 21-22 on page 8.
Claim 24 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (S)-3-(4-((R)-1-ethoxy-2,2,2-trifluoroethyl)-3-(3-(p-tolyl)ureido)phenyl)-4-methoxybutanoic acid which appears in lines 19-20 on page 8 and again in lines 7-8 on page 9.
Claim 24 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (R)-3-(3-(3-(4-chloro-2-fluorophenyl)ureido)-4-((S)-1-
Claim 24 is vague and indefinite in that it is not known what is meant by the second occurrence of the species 3-(3-((4-chlorophenyl)amino-5-(ethoxy(4-fluorophenyl)methyl)phenyl)pentanoic acid which appears in line 1 and again in line 6 on page 13.
Claim 24 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (R)-3-(3-((2-ethylpyrimidin-5-yl)amino)-4-((R)-1-morpholinopropyl)phenyl)pentanoic acid which appears in lines 24-25 and again in lines 26-27 on page 13.
Claim 24 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (S)-3-(3-((4-cyanophenyl)amino)-4-((R)-1-morpholinopropyl)phenyl)pentanoic acid which appears in line 3 and again in line 4 on page 14.
Claim 24 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (R)-3-(3-((2-ethoxypyrimidin-5-yl)amino)-4-((S)-1-(tetrahydro-2H-pyran-4-yl)propyl)phenyl)pentanoic acid which appears in lines 7-8 and again in lines 11-12 on page 14.
Claim 24 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (R)-3-(3-((2-ethoxypyrimidin-5-yl)amino)-4-((R)-1-tetrahydro-2H-pyran-4-yl)propyl)phenyl)pentanoic acid which appears in lines 9-10 and again in lines 13-14 on page 14.
Claim 24 is vague and indefinite in that it is not known what is meant by the second, third and fourth occurrence of the species (R)-3-(3-((2-ethylpyrimidin-5-yl)amino-(R)-4-((S)--(1-(tetrahydro-2H-pyran-4-yl)propyl))phenyl)pentanoic acid which appears in lines 15-16 and again in lines 19-20, 23-24 and 25-26 on page 14.
Claim 24 is vague and indefinite in that it is not known what is meant by the bolded (R) in the nomenclature of (R)-3-(3-((2-ethylpyrimidin-5-yl)amino-(R)-4-((S)--(1-(tetrahydro-2H-pyran-4-yl)propyl))phenyl)pentanoic acid.
Claim 24 is vague and indefinite in that it is not known what is meant by (R)-3-(3-((2-ethylpyrimidin-5-yl)amino-(R)-4-((S)--(1-(tetrahydro-2H-pyran-4-yl)propyl))phenyl)pentanoic acid which is missing a close parenthesis to match the open parenthesis that is bolded, see lines 19-20, 23-24 and 25-26 on page 14.
Claim 24 is vague and indefinite in that it is not known what is meant by the second occurrence of the species (R)-3-(3-((6-(methoxymethyl)pyridine-3-yl)amino)-4-((S)-1-(tetrahydro-2H-pyran-4-yl)propyl)phenyl)pentanoic acid which appears in lines 17-18 and again in lines 27-28 on page 14.
The term “therapeutic agent” in claims 28 and 32 is a relative terms, which renders the claim indefinite.  The term “therapeutic agent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compounds of formula I and an additional active ingredient, which is a therapeutic agent.
The term “immune-oncology agent” in claims 29 and 33 is a relative terms, which renders the claim indefinite.  The term “immune-oncology agent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The nature of the composition consisting of the compounds of formula I and an additional active ingredient, which is an immune-oncology agent.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624